Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Remarks of 8/10/22 filed on Page 3, Para. 2, with respect to the rejection(s) of claim(s) 1, 3-5, 7-9, 16-20, and 22-26 under Gupta and Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 16-20, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Relative to the claims, Applicant should consider changing “picked for” to “picked” for clarity.  There are other instances of poor grammar, and missing punctuation, that make the claims unclear.  In some instances, Applicant may consider changing, “according to” to “based on” for clarity.  Following are examples of acceptable versions of some of the claims.  They are merely examples.  

Claim 1 recites the limitation "the articles required between orders" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 1, there are several elements that are unclear.  In line 6, “the articles required between orders” is unclear, since Applicant only mentions articles in one order.   Is Applicant referring to articles required in multiple orders, or just the order to be picked?  Based on Applicant’s arguments, it appears that Applicant is referring to “multiple orders” or “other orders”?  
In line 6, does Applicant mean “required between multiple orders”, or “required between other orders”?  Are the articles being required at a workstation?  Claim 5 implies the articles are required by a workstation.  The above examples distinguishes that there are additional orders, including the “order to be picked” as mentioned in line 2. In line 13, “the one or more shelves to be moved” is unclear since Applicant does not mention moving the shelves in the previous part of the claim.  Also, are the selected shelves driven to an order picking position at a workstation?  
Does Applicant mean: 
“An article picking method, comprising: 
determining an order picking position for an order to be picked based on one or more articles required in the order, the method further comprising: 
determining each of the articles required in the order to be picked, and
determining the order picking position for the order based on a coincidence degree of articles required between the order to be picked and other orders; 
wherein the coincidence degree is a ratio of a number of kinds of coincidence articles between the other orders, to kinds of articles required by the order to be picked;
selecting one or more shelves from candidate shelves, the one or more selected shelves each carry at least one of the articles that are required by the order to be picked; 
wherein the one or more shelves are selected based on: 
one or more articles on each of the shelves, and distances from each of the one or more shelves to the order picking position, the candidate shelves consisting of: 
shelves residing at order picking positions for picking one or more articles,
shelves returning from order picking positions to predetermined positions, and
shelves residing at the predetermined positions; and 
driving the one or more selected shelves to the order picking position to perform article picking.”?

Relative to claim 3, how many workstations are being included?  Are there multiple workstations, or just one?  Does Applicant mean:  
The article picking method according to claim 1, wherein determining the order picking position for the order to be picked based on the coincidence degree further comprises at least one of the following:
comparing orders for which the order picking position have not been determined, and determining the coincidence degree between those orders and the order to be picked; 
wherein if the coincidence degree is higher than a preset degree, selecting order picking positions in a same workstation for the orders, wherein the workstation comprises a plurality of order picking positions; or
comparing a first order for which the order picking position has not yet been determined, with other orders that are being processed at a workstation, determining the coincidence degree of the first order to the other orders being processed in the workstation, and if the coincidence degree is higher than a preset degree, selecting the order picking position for the first order in the workstation.”?

	Relative to claim 4, does Applicant mean: 
“wherein selecting one or more shelves from the candidate shelves further comprises:
based on the one or more articles carried by the candidate shelves, determining a set of shelf combinations required to accomplish the order to be picked;
determining each of a total length of paths from shelves belonging to a same shelf combination to the order picking position; and
determining a shelf combination with the least total path length from the set of shelf combinations to perform article picking for the order to be picked for.”?

Relative to claim 5, does Applicant mean: 
“The article picking method according to claim 1, wherein selecting one or more shelves from the candidate shelves further comprises:
determining a handling cost of each candidate shelf based on at least two of: 
a number of each kind of article required by a workstation, 
an inventory of each kind of article on the shelf, 
a distance from the shelf to the workstation, or 
a position of a target article on the shelf, 
wherein, the workstation comprises a plurality of order picking positions, and 
wherein the handling cost is: 
higher when the number of each kind of the articles required by the workstation is larger, 
lower when an inventory of a corresponding article on the shelf is larger, and 
higher when a distance from the location of the candidate shelf to the workstation is longer; 
the method further comprising:
selecting the one or more shelves, from the candidate shelves, with the lowest handling cost to perform article picking for each order of the workstation.”?
Relative to claim 7, does Applicant mean: 
“The article picking method according to claim 1, wherein driving the one or more selected shelves to the order picking position further comprises; 
if a selected shelf is not being carried by a shelf handling cart:
selecting a shelf handling cart to carry the selected shelf based on a distance of the selected shelf to a location of each of the available shelf handling carts; 
planning a route for the selected shelf handling cart to the selected shelf, and planning a route to carry the selected shelf to the order picking position; 
driving the selected shelf handling cart to a position of the selected shelf; and
carrying the selected shelf to the order picking position.”?

Relative to claim 8, it seems that the claim should depend from claim 1 instead of claim 7.  Claim 8 focuses on shelves being driven by a shelf handling cart, whereas claim 7 focuses on shelves not being driven by a shelf handling cart.  Does Applicant mean: 
“The article picking method according to claim 1, wherein the driving one or more selected shelves to the order picking position further comprises, 
if the selected shelf is being carried by a shelf handling cart:
planning a route from a current position of the shelf handling cart carrying the selected shelf to the order picking position; and
driving the cart to the order picking position along the route from the current position to the order picking position.”?

Relative to claim 9, does Applicant mean: 
“The article picking method of claim 1, further comprising:
displaying each of the articles carried on the selected one or more shelves that conform to the articles required by one or more of the orders.”
Applicant should similarly clarify claims 16-20, 22-26 as appropriate.
Appropriate clarification is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 16, and 18, the prior art does not disclose: 
An article picking method, server, system, comprising: 
determining an order picking position for an order to be picked based on one or more articles required in the order, the method further comprising: 
determining each of the articles required in the order to be picked, and
determining the order picking position for the order based on a coincidence degree of articles required between the order to be picked and other orders; 
the coincidence degree is a ratio of a number of kinds of coincidence articles between the other orders, to kinds of articles required by the order to be picked;
selecting one or more shelves from candidate shelves; 
wherein the one or more shelves are selected based on: 
one or more articles on each of the shelves, and distances from each of the one or more shelves to the order picking position; and 
driving the one or more selected shelves to the order picking position to perform article picking, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655